In a consolidated negligence action to recover damages for personal injuries, the defendant New York City Housing Authority appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Vinik, J.), dated January 27, 1988, as denied its motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
*758The affidavit of an appraisal officer employed by the New York City Housing Authority was insufficient to establish the Authority’s entitlement to judgment as a matter of law (see, Winegrad v New York Univ. Med. Center, 64 NY2d 851). Thus we need not reach the issue of the sufficiency of the papers submitted in opposition to the Authority’s motion for summary judgment. Brown, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.